*343
ORDER ■

Defendant appeals the judgment of conviction entered after a jury found him guilty of one count of murder in the first degree, section 565.020.1, RSMo 1994, and one count of armed criminal action, section 571.015, RSMo 1994. We have reviewed the record and find the claims of error to be without merit. As an opinion would have no prece-dential value nor serve any jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.